
	
		I
		111th CONGRESS
		1st Session
		H. R. 1326
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Towns (for
			 himself, Mr. Reichert,
			 Mr. Langevin,
			 Mr. Bartlett,
			 Mrs. Bono Mack,
			 Mr. Braley of Iowa,
			 Mr. Butterfield,
			 Mr. Campbell,
			 Mrs. Capps,
			 Mr. Doyle,
			 Mr. DeFazio,
			 Mr. Farr, Mr. Israel, Mr.
			 LoBiondo, Ms. Kaptur,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Maloney,
			 Mr. Massa,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Smith of New Jersey,
			 Mr. Stark, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the conducting of invasive research on great
		  apes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Protection Act of
			 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Great apes are
			 highly intelligent and social animals and research laboratory environments
			 involving invasive research cannot meet their complex social and psychological
			 needs.
				(2)Invasive research
			 performed on great apes, and the breeding of great apes for these purposes, are
			 economic in nature and substantially affect interstate commerce.
				(3)The majority of
			 invasive research and testing conducted on great apes in the United States is
			 for the end purpose of developing drugs, pharmaceuticals, and other products to
			 be sold in the interstate market.
				(4)The total costs
			 associated with great ape research have a direct economic impact on interstate
			 commerce.
				(5)An overwhelming
			 majority of invasive research procedures performed on great apes involves some
			 element of interstate commerce, such that great apes, equipment, and
			 researchers have traveled across State lines.
				(6)The regulation of
			 animals and activities as provided in this Act are necessary to effectively
			 regulate interstate and foreign commerce.
				(7)The National
			 Research Council report entitled Chimpanzees in Research—Strategies for
			 their Ethical Care, Management, and Use concluded that—
					(A)there is a
			 moral responsibility for the long-term care of chimpanzees used
			 for scientific research;
					(B)there should be a
			 moratorium on further chimpanzee breeding;
					(C)euthanasia should
			 not be used as a means to control the size of the great ape population;
			 and
					(D)sanctuaries should
			 be created to house chimpanzees in a manner consistent with high standards of
			 lifetime care, social enrichment, and cognitive development.
					(b)PurposesThe
			 purposes of this Act are to—
				(1)prohibit invasive
			 research on great apes and the use of Federal funding of such research, both
			 within and outside of the United States;
				(2)prohibit the
			 transport of great apes for purposes of invasive research;
				(3)prohibit the
			 breeding of great apes for purposes of invasive research; and
				(4)require the provision of lifetime care of
			 great apes that are owned by or under the control of the Federal Government in
			 a suitable sanctuary through the permanent retirement of such apes.
				3.DefinitionsFor purposes of this Act, the following
			 terms apply:
			(1)Great
			 apeThe term great ape includes a chimpanzee,
			 bonobo, gorilla, orangutan, or gibbon.
			(2)Invasive
			 research
				(A)The term
			 invasive research means any research that may cause death, bodily
			 injury, pain, distress, fear, injury, or trauma to a great ape,
			 including—
					(i)the
			 testing of any drug or intentional exposure to a substance that may be
			 detrimental to the health or psychological well-being of a great ape;
					(ii)research that
			 involves penetrating or cutting the body or removing body parts, restraining,
			 tranquilizing, or anesthetizing a great ape; or
					(iii)isolation,
			 social deprivation, or other experimental physical manipulations that may be
			 detrimental to the health or psychological well-being of a great ape.
					(B)Such term does not
			 include—
					(i)close observation
			 of natural or voluntary behavior of a great ape, provided that the research
			 does not require an anesthetic or sedation event to collect data or record
			 observations;
					(ii)the
			 temporary separation of a great ape from its social group, leaving and
			 returning, by its own volition;
					(iii)post-mortem
			 examination of a great ape that was not killed for the purpose of examination
			 or research; and
					(iv)the administration of an annual or other
			 necessary physical exam by a licensed veterinarian for the individual great
			 ape’s well-being, that may include collection of blood, hair, or tissue samples
			 conducted for the well-being of that great ape, the ape’s social group, or the
			 species.
					(3)Permanent
			 retirement
				(A)The term
			 permanent retirement means that a great ape is placed in a
			 suitable sanctuary that will provide for the lifetime care of the great ape and
			 such great ape will not be used in further invasive research.
				(B)Such term does not
			 include euthanasia.
				(4)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or any other private or
			 not-for-profit entity;
				(B)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, a
			 State, municipality, or political subdivision of a State; or
				(C)any other entity
			 subject to the jurisdiction of the United States.
				(5)Suitable
			 sanctuaryThe term suitable sanctuary means—
				(A)a sanctuary system
			 under section 481C of the Public Health Service Act (42 U.S.C. 287a–3a);
			 or
				(B)a comparable
			 privately funded sanctuary approved by the Secretary of Health and Human
			 Services.
				4.Prohibitions
			(a)Invasive
			 research prohibitionNo person shall conduct invasive research on
			 a great ape.
			(b)Prohibition on
			 related activitiesNo person
			 shall knowingly breed, possess, rent, loan, donate, purchase, sell, house,
			 maintain, lease, borrow, transport, move, deliver, or receive a great ape for
			 the purpose of conducting invasive research on such great ape.
			(c)Prohibition on
			 Federal funding for invasive researchNo Federal funds may be used to conduct
			 invasive research on a great ape both within and outside the United
			 States.
			(d)ExemptionNothing in this Act shall be construed to
			 limit or prevent individualized medical care performed on a great ape by a
			 licensed veterinarian for the well-being of the great ape, including surgical
			 procedures or chemical treatments for birth control.
			5.RetirementThe Secretary of Health and Human Services
			 or any other appropriate Federal authority shall provide for the permanent
			 retirement of all great apes owned or under the control of the Federal
			 Government that are being maintained in any facility for the purpose of
			 breeding for, holding for, or conducting invasive research.
		6.Civil
			 penaltiesIn addition to any
			 other penalties that may apply under law, whoever violates any provision of
			 this Act shall be assessed a civil penalty of not more than $10,000 for each
			 such violation. Each day that such violation continues shall constitute a
			 separate offense.
		7.SeverabilityIn the event that any one of the provisions
			 in this Act shall, for any reason, be held to be invalid or unenforceable in
			 any respect, such invalidity or unenforceability shall not affect any other
			 provisions of this Act, and this Act shall be construed as if such invalid or
			 unenforceable provisions had never been included in this Act.
		8.Effective
			 dates
			(a)Prohibition of
			 research and fundingThe
			 prohibitions under subsections (a) and (c) of section (4) shall take effect not
			 later than 3 years after the date of the enactment of this Act.
			(b)Other
			 requirementsAll other
			 requirements and prohibitions in this Act shall take effect on the date of the
			 enactment of this Act.
			
